UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 VICTOR LEE HARRISON, JR.,

              Plaintiff,

       v.                                               17-CV-1063
                                                        DECISION AND ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,

              Defendant.



      On October 23, 2017, the plaintiff, Victor Lee Harrison, Jr., brought this action

under the Social Security Act ("the Act"). He seeks review of the determination by the

Commissioner of Social Security ("Commissioner") that he was not disabled. Docket

Item 1. On August 10, 2018, Harrison moved for judgment on the pleadings, Docket

Item 13, and on October 1, 2018, the Commissioner responded and cross-moved for

judgment on the pleadings, Docket Item 17.

      For the reasons stated below, this Court grants Harrison’s motion in part and

denies the Commissioner’s cross-motion.




                                    BACKGROUND


I.    PROCEDURAL HISTORY

      On December 31, 2013, Harrison applied for Supplemental Security Income

benefits. Tr. 60, 101, 184-87. He claimed that she had been disabled since March 16,

2016, due to a herniated disc in his lower back. Tr. 101.
       On April 23, 2014, Harrison received notice that his application was denied

because he was not disabled under the Act. Tr. 117-28. He requested a hearing before

an administrative law judge ("ALJ"), Tr. 129-32, which was held on May 16, 2016, Tr.

75. The ALJ then issued a decision on May 26, 2016, confirming the finding that

Harrison was not disabled. Tr. 70. Harrison appealed the ALJ’s decision, but his

appeal was denied, and the decision then became final. Tr. 1-4.


II.    RELEVANT MEDICAL EVIDENCE

       The following summarizes the medical evidence most relevant to Harrison’s

objection. Harrison was examined by several different providers but only one—

Sushama Kotmire Thandia, M.D., a family medicine physician—is of most significance

to Harrison’s claims before this Court.


              Sushama Kotmire Thandia, M.D., Family Medician Physician

       Dr. Thandia is Harrison’s treating physician. He has seen her regularly

throughout his alleged period of disability, from at least March 2013 through October

2015. Tr. 269-74, 275-81, 286-88, 314-19, 323-31, 353-57, 362-66.

       On May 19, 2016, Dr. Thandia completed a “medical statement” regarding

Harrison’s “physical abilities and limitations.” Tr. 385. Dr. Thandia diagnosed Harrison

with chronic back pain and a herniated lumbar disc, and she opined that Harrison

cannot work. Id. She said that he cannot stand for more than thirty minutes at a time or

sit for more than sixty minutes at a time; she said that he can lift no more than ten

pounds occasionally and no more than five pounds frequently. Id. She noted that

Harrison suffers from moderate pain. Id. Dr. Thandia acknowledged that Harrison’s



                                             2
back pain was intermittent and that her opinions about his physical limitations

addressed only “days he has flare up[s] of his back pain.” Id.


III.   THE ALJ’S DECISION

       In denying Harrison’s application, the ALJ evaluated Harrison’s claim under the

Social Security Administration’s five-step evaluation process for disability

determinations. See 20 C.F.R. § 404.1520. At the first step, the ALJ must determine

whether the claimant is currently engaged in substantial gainful employment.

§ 404.1520(a)(4)(i). If so, the claimant is not disabled. Id. If not, the ALJ proceeds to

step two. § 404.1520(a)(4).

       At step two, the ALJ decides whether the claimant is suffering from any severe

impairments. § 404.1520(a)(4)(ii). If there are no severe impairments, the claimant is

not disabled. Id. If there are any severe impairments, the ALJ proceeds to step three.

§ 404.1520(a)(4).

       At step three, the ALJ determines whether any severe impairment or impairments

meet or equal an impairment listed in the regulations. § 404.1520(a)(4)(iii). If the

claimant’s severe impairment or impairments meet or equal one listed in the regulations,

the claimant is disabled. Id. But if the ALJ finds that none of the severe impairments

meet any in the regulations, the ALJ proceeds to step four. § 404.1520(a)(4).

       As part of step four, the ALJ first determines the claimant’s residual functional

capacity (“RFC”). See §§ 404.1520(a)(4)(iv); 404.1520(d)-(e). The RFC is a holistic

assessment of the claimant—addressing both severe and nonsevere medical

impairments—that evaluates whether the claimant can perform past relevant work or

other work in the national economy. See 20 C.F.R. § 404.1545.


                                             3
       After determining the claimant's RFC, the ALJ completes step four. 20 C.F.R.

§ 404.1520(e). If the claimant can perform past relevant work, he or she is not disabled

and the analysis ends. § 404.1520(f). But if the claimant cannot, the ALJ proceeds to

step five. 20 C.F.R. §§ 404.1520(a)(4)(iv); 404.1520(f).

       In the fifth and final step, the Commissioner must present evidence showing that

the claimant is not disabled because the claimant is physically and mentally capable of

adjusting to an alternative job. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987);

20 C.F.R. § 404.1520(a)(v), (g). More specifically, the Commissioner bears the burden

of proving that the claimant "retains a residual functional capacity to perform alternative

substantial gainful work which exists in the national economy." Rosa v. Callahan, 168

F.3d 72, 77 (2d Cir. 1999).

       In this case, the ALJ determined at step one that Harrison had not engaged in

“substantial gainful activity” since December 31, 2013, the application date. Tr. 62. At

step two, the ALJ found that Harrison had the following severe impairments: adjustment

disorder with anxiety, personality disorder, a learning disorder, borderline intellectual

functioning, and a herniated lumbar disc. Id. At step three, the ALJ determined that

Harrison did “not have an impairment or combination of impairments that meets or

medically equals the severity of one of the listed impairments in 20 CFR Part 404,

Subpart P, Appendix 1.” Id.

       In assessing Harrison’s RFC, the ALJ determined that Harrison could perform

light work as defined in 20 C.F.R. § 416.967(b),1 but with the following limitations:



       1  “Light work involves lifting no more than 20 pounds at a time with frequent lifting
or carrying of objects weighing up to 10 pounds. Even though the weight lifted may be
very little, a job is in this category when it requires a good deal of walking or standing, or
                                              4
      The claimant can never climb ladders, ropes, or scaffolds. He can never
      crawl. He can occasionally stoop and climb ramps and stairs. The claimant
      can perform simple, routine, and repetitive tasks requiring no decision
      making or changes in the work setting. He can tolerate no interaction with
      the public and only occasional interaction with coworkers and supervisors.

Tr. 64. In formulating Harrison’s RFC, the ALJ gave no weight to Dr. Thandia’s opinion

from May 19, 2016. Tr. 68. The ALJ provided the following explanation for giving Dr.

Thandia’s opinion no weight: Dr. Thandia

      indicated [her] assessment was for days the claimant has flare ups of his
      back pain ([Tr. 385]). Therefore, this opinion is given no weight.

Id.

      At step four, the ALJ determined that Harrison has no past relevant work. Tr. 68.

At step five, the ALJ determined that the Commissioner sustained her burden of

establishing that Harrison had the RFC to perform “jobs that exist in significant numbers

in the national economy.” Tr. 69. Specifically, the ALJ determined that Harrison could

work as garment bagger, hand bander, or as a small parts assembler. Id.


                               STANDARD OF REVIEW


      “The scope of review of a disability determination . . . involves two levels of

inquiry.” Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). The court “must first

decide whether [Social Security Administration (“SSA”)] applied the correct legal

principles in making the determination.” Id. This includes ensuring “that the claimant

has had a full hearing under the . . . regulations and in accordance with the beneficent



when it involves sitting most of the time with some pushing and pulling of arm or leg
controls. To be considered capable of performing a full or wide range of light work, [a
claimant] must have the ability to do substantially all of these activities.” 20 C.F.R.
§ 416.967(b).

                                            5
purposes of the Social Security Act.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quoting Cruz v. Sullivan, 912 F.2d 8, 11 (2d Cir. 1990).    Then, the court “decide[s]

whether the determination is supported by ‘substantial evidence.’” Johnson, 817 F.2d at

985 (quoting 42 U.S.C. § 405(g)). “Substantial evidence” means “more than a mere

scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971)

(quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “Where there is

a reasonable basis for doubt whether the ALJ applied correct legal principles,

application of the substantial evidence standard to uphold a finding of no disability

creates an unacceptable risk that a claimant will be deprived of the right to have her

disability determination made according to correct legal principles.” Johnson, 817 F.2d

a 986.


                                        DISCUSSION


         Harrison argues that the ALJ erred in her evaluation of his treating physician’s

opinion. Docket Item 13-1 at 11-13. Specifically, he argues that the ALJ failed to

comply with the procedural mandates of the treating physician rule when she assigned

no weight to Dr. Thandia’s opinion. Id. Harrison also argues that the ALJ failed to

adequately explain how the evidence supported his RFC finding. Id. at 13-15.

         “Social Security Administration regulations, as well as [Second Circuit]

precedent, mandate specific procedures that an ALJ must follow in determining the

appropriate weight to assign a treating physician’s opinion.” Estrella v. Berryhill, __

F.3d __, __, 2019 WL 2273574, at *2 (2d Cir. 2019). “First, the ALJ must decide

whether the opinion is entitled to controlling weight.” Id. “The opinion of a claimant’s

                                              6
treating physician as to the nature and severity of an impairment is given controlling

weight so long as it is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in the

case record.” Id. (quoting Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008)).

       “Second, if the ALJ decides the opinion is not entitled to controlling weight, it

must determine how much weight, if any, to give it.” Id. “In doing so, it must ‘explicitly

consider’ the following, nonexclusive ‘Burgess factors’: ‘(1) the frequency, length,

nature, and extent of treatment; (2) the amount of medical evidence supporting the

opinion; (3) the consistency of the opinion with the remaining medical evidence; and (4)

whether the physician is a specialist.” Id. (quoting Selian v. Astrue, 708 F.3d 409, 418

(2d Cir. 2013)). “At both steps, the ALJ must ‘give good reasons in its notice of

determination or decision for the weight it gives the treating source’s medical opinion.’”

Id. (quoting Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004)).

       “An ALJ’s failure to ‘explicitly’ apply the Burgess factors when assigning weight at

step two is a procedural error.” Id. at *3. “If ‘the Commissioner has not otherwise

provided ‘good reasons’ for its weight assignment,’ [courts] are unable to conclude that

the error was harmless and consequently remand for the ALJ to ‘comprehensively set

forth its reasons.’” Id. (quoting Halloran, 362 F.3d at 33).

       In this case, the ALJ addressed Dr. Thandia’s opinion in the following manner:

       After the hearing, in an opinion dated May 19, 2016, [Dr. Thandia] indicated
       h[er] assessment was for days the claimant has flare ups of his back pain
       ([Tr. 385]). Therefore, this opinion is given no weight.

Tr. 68. The ALJ does explain that “the claimant has repeatedly described his

symptomology as intermittent,” id., and that he had “exacerbations a few times a year,”

id. at 67. But she did not address whether “exacerbations” were “flare ups”; if not, how
                                              7
often such “flare ups” occurred; and regardless, how long the “flare ups” lasted. And

there is no indication that she contacted Dr. Thandia to clarify any of that.

       Even assuming that substantial evidence supported the ALJ’s decision to assign

less-than-controlling weight to Dr. Thandia’s opinion, the ALJ “failed to ‘explicitly

consider’ [any] Burgess factor” in deciding to give “no weight” at all to that opinion. See

Estrella, 2019 WL 2273574, at *3. Indeed, the ALJ’s only explanation for giving Dr.

Thandia’s opinion “no weight” had nothing to do with the considerations addressed by

the factors: the quality and nature of the treating source opinion, the amount of evidence

underlying the opinion, and whether other evidence conflicts with the source’s opinion.

Instead, the ALJ’s reason for giving no weight at all to Dr. Thandia’s opinion is a self-

contained limitation in the opinion—that it applies only when Harrison’s back pain flares

up. Although that may very well be a consideration in how the ALJ fits Dr. Thandia’s

opinion into her formulation of Harrison’s RFC, it has nothing to do with the quality of Dr.

Thandia’s opinion itself and therefore the weight assigned to it in light of other

evidence.2




       2 Furthermore, if the ALJ needs to understand the frequency and length of
Harrison’s flare ups in order to properly analyze how Dr. Thandia’s opinion reflects
Harrison’s ability to work—something that seems self-evident to this Court—“it [is] the
ALJ’s duty to seek additional information from [the treating physican] sua sponte.”
Schaal v. Apfel, 134 F.3d 496, 505 (2d Cir. 1998); see also Moran v. Astrue 569 F.3d
108, 112 (2d Cir. 2009) (quoting Lamay v. Comm’r of Soc. Sec., 562 F.3d 503, 508-09
(2d Cir. 2009)) (“Even when a claimant is represented by counsel, it is the well-
established rule in our circuit ‘that the social security ALJ, unlike a judge in a trial, must
on behalf of all claimants . . . affirmatively develop the record in light of the essentially
non-adversarial nature of a benefits proceeding.’”); Rosa v. Callahan, 168 F.3d 72, 79
(2d Cir 1999) (“an ALJ cannot reject a treating physician’s diagnosis without first
attempting to fill any clear gaps in the administrative record”).

                                               8
         For the foregoing reasons, it is clear that the “substance of the treating physician

rule was . . . traversed,” and “a searching review of the record” does not “assure” this

court otherwise. Estrella, 2019 WL 2273574, at *3 (quoting Halloran, 362 F.3d at 32).

Accordingly, the case must be remanded to the ALJ for reconsideration of Harrison’s

claims consistent with the procedural mandates of the SSA and the Second Circuit.3


                                        CONCLUSION


         For the reasons stated above, the Commissioner's motion for judgment on the

pleadings, Docket Item 17, is DENIED, and Harrison’s motion for judgment on the

pleadings, Docket Item 13, is GRANTED in part and DENIED in part. The decision of

the Commissioner is VACATED and the matter is REMANDED for further administrative

proceedings consistent with this decision.

         SO ORDERED.

Dated:          June 1, 2019
                Buffalo, New York



                                                s/ Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




         3
         Harrison also argues that the ALJ failed to explain how certain evidence
supported his RFC findings. Docket Item 13-1 at 13-15. Because Harrison’s “case
must return to the agency either way for the reasons already given, the Commissioner
will have the opportunity on remand to obviate this dispute altogether by” addressing
that evidence more clearly on remand. Lockwood v. Comm’r of Soc. Sec. Admin., 914
F.3d 87, 94 (2d Cir. 2019).

                                               9
